                                          Case 4:18-cv-05018-PJH Document 51 Filed 11/26/18 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      REFLEX MEDIA, INC.,
                                                                                        Case No. 18-cv-05018-PJH
                                  8                    Plaintiff,

                                  9             v.                                      ORDER RE SCHEDULING
                                  10     DOE NO. 1, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants Marca Global, LLC. and Web Presence, LLC. filed motions to dismiss

                                  14   on October 30, 2018, and November 8, 2018, respectively. The previously assigned

                                  15   magistrate judge set those motions for hearing on December 20, 2018. The parties then

                                  16   stipulated to an extended briefing schedule that called for briefing to be completed by

                                  17   December 11. The next day the action was reassigned to this court.

                                  18          In light of the above, the court will hold a hearing on defendants’ pending motions

                                  19   to dismiss on December 19, 2018, at 9:00 a.m., in Courtroom 3, on the 3rd floor of the

                                  20   Federal Building, 1301 Clay Street, Oakland, California. The parties shall file a new

                                  21   stipulated briefing schedule that sets the reply briefs to be filed no less than 14 days
                                       before December 19, 2018, as required by Local Rule 7-2 and 7-3. If the parties do not
                                  22
                                       want the hearing to be held on December 19, 2018, then it will be held on February 20,
                                  23
                                       2019, and the parties should submit a stipulated briefing schedule based upon that date.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: November 26, 2018
                                  26
                                                                                    __________________________________
                                  27
                                                                                    PHYLLIS J. HAMILTON
                                  28                                                United States District Judge
